— In an action, inter alia, to declare plaintiff’s subject “Camp Echo Hill” property exempt from real estate taxation and to reinstate the exemption existing until the defendants changed the status of plaintiff’s real property from tax exempt to fully taxable on the 1979 assessment roll, plaintiff appeals from a judgment of the Supreme Court, Westchester County (Burchell, J.), entered March 24, 1982, which dismissed the complaint. Judgment modified, on the law, by deleting the provision dismissing the complaint and substituting a provision declaring that the property is not exempt and that it was properly placed on the assessment roll. As so modified, judgment affirmed, without costs or disbursements. We agree with Special Term that the minimal activities of plaintiff at the subject site during the time period in issue provide no basis for the grant of tax exemption for that assessment roll (1979 roll, 1980 taxes). However, the court should have made an appropriate declaration (see Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74). Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.